Title: To Alexander Hamilton from William North, 16 July 1799
From: North, William
To: Hamilton, Alexander


          
            Sir,
            Duanesburgh, July 16, 1799
          
          I had the honor to receive your favour of the 2d, on the 15th inst, & feel myself Obliged by your attention to  my situation, in giving me leave of Absence ’till the first of October. On that day, I shall Present myself for your orders, to do, or suffer whatever may be thought to be for the service of our dear Country.
          I have requested Captn Ellery to ask, if it is Probable that my duty will be such this fall or Winter, as to require my being frequently on horseback? I will not, I hope, improperly œconomize, nor appear less, at least in show & parade than Your Adjt Genl. ought to appear: but to incur the expense of keeping two horses in New York or its vicinity this winter without any use for them, is a thing to be avoided if it can be with propriety.
          With the greatest respect I have the honour to be, Sir, Your Obdt. Servt
          
            W North
          
          
            Duanesburgh 16th July 1799
          
        